DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the not entirely dry coat of cosmetic ink" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments, filed 05/18/2021, with respect to the rejection(s) of the claims under Elzi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Pietrocola, Abergel and Ilekti as noted below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pietrocola et al. (US Pat # 6,626,183) in view of Abergel (WO 2006/128737) and Ilekti (US Pub # 2008/0031836).
In regards to claims 1-2, 4, 6-8, 10 and 15, Pietrocola et al. an assembly and teaches a method for making up an area of human keratin materials using a makeup device (10) having a transfer surface and a coat of at least one cosmetic colouring ink (16 which does not contain adhesive and contains dye) borne by the transfer surface, the colouring ink being configured to be applied to the keratin materials (see Figure 2d), the method comprising transferring at least part of the cosmetic ink in a not entirely solidly dry state, onto the area to be made up (see Figures 2b-2c which teaches manual transfer) which is dry (as no prep is disclosed to lead otherwise, Figure 2b discloses a dry surface), by placing the coat of ink in contact with the area to be made up (see Figure 2b), and then forming a protective coating by applying at least one composition comprising a film-forming polymer, onto the area of keratin materials to be made up (Figure 8 at 516 and Col 3, Lines 48-50 which teaches a transparent top coat).
Pietrocola et al. does not teach the cosmetic ink is digitally printed onto the transfer surface and the ink to comprise one or more water-soluble dyes.
With regards to the ink, Abergel teaches a method for making up an area of human keratin materials (Page 3, Lines 7-8) using a makeup device having a transfer surface (Page 3, Line 18 "carrier sheet') and a coat of at least one cosmetic colouring ink (Page 3, Line 20 which does not contain adhesive) borne by the transfer surface and obtained by printing using at least one digital printer (Page 14, Lines 12-16), the colouring ink being configured to be applied to the keratin materials and containing a solvent (Page 7, Lines 23-30 which contain organic solvents). It therefore would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing cosmetic ink of Pietrocola et al. to be done via digital printing, as taught by Abergel as a matter of providing more precise ink deposit.
With regards to the specific dyes used in the colouring ink, Ilekti teaches providing a nail varnish with pigment, where the pigment can contain water-soluble dyes (Paragraph 0331). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pigment of Pietrocola, to include the water-soluble dye of Ilekti, as a matter of user preference for providing the exact pigment desired.

Regarding claim 3, Pietrocola et al. teaches moving the transfer surface away from the area of the human keratin materials after the coat of ink has been transferred (evidenced by Figure 2d).
Regarding claim 9, Pietrocola et al. teaches the substrate and composition but does not expressly teach that both are contained in a same case. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to have any of these components available at the same time, e.g. as in a "kit", such as during purchasing. In other words, the individual components of the applicant's kit are already available as prior art; merely combining the components under the 
Regarding claim 11, note this claim is directed to a product-by-process.  The end product has been given patentable weight.  Pietrocola et al. teaches the film forming polymer; but does not teach it is vinyl. However, Applicant does not provide any indication that such material is critical to the invention (see for example Page 9 of the Specification which merely teaches exemplary materials). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film forming polymer of Pietrocola to be vinyl as a matter of obvious design choice.
Regarding claim 12, note this claim is directed to a product-by-process.  The end product has been given patentable weight.  Pietrocola et al. teaches the film forming polymer; but does not teach it is a polyester. However, Applicant does not provide any indication that such material is critical to the invention (see for example Pages 9-16 of the Specification which merely teaches exemplary materials). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film forming polymer of Pietrocola to be polyester as a matter of obvious design choice.
Regarding claim 14, Pietrocola et al. teaches the film forming polymer; but does not teach it is present in the composition in a solids content ranging from 0.01% to 20 % by weight relative to the total weight of the composition. However, Applicant does not provide any indication that such material is critical to the invention (see for example Pages 9-16 of the Specification which merely teaches exemplary materials). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film forming polymer of Pietrocola to be present in .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pietrocola et al. in view of Abergel and Ilekti, as applied to claim 1 above, in further view of Bara (US Pub # 2002/0081321).
In regards to claim 13, Pietrocola et al. teaches the film-forming polymer; but does not teach it is an Isophfhalate/sulfoisophthalate copolymer. 
However, Bara teaches an Isophthaiate/suifoisophthalate copolymer (Paragraph 0047) for use in film forming polymers {Paragraph 0003}. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transparent coat of Pietrocola to contain isophthaiate/suifoisophthalate copolymer as taught by Bara in order to provide the desired effect of the user (see Paragraph 0004 of Bara).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772